NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1252-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHRISTOPHER CARRIGAN,
a/k/a EDWARD SMITH,
CHRIS CARRIGAN, MICHAEL
T. MARTIN, CHRISTOPH
CARRIGAN, and MICHAEL
WORSHETA,

     Defendant-Appellant.
__________________________

                   Argued July 27, 2021 – Decided August 10, 2021

                   Before Judges Sumners and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 19-05-
                   0657.

                   Stefan Van Jura, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Stefan Van Jura, of counsel
                   and on the brief).
            Monica do Outeiro, Special Deputy Attorney
            General/Acting Assistant Prosecutor, argued the cause
            for respondent (Lori Linskey, Acting Monmouth
            County Prosecutor, attorney; Monica do Outeiro, of
            counsel and on the brief).

            Appellant filed a pro se supplemental brief.

PER CURIAM

      After the trial court denied his motion to suppress, defendant Christopher

Carrigan pled guilty to a second violation of fourth-degree operating a motor

vehicle during a period of license suspension, N.J.S.A. 2C:40-26(b), as well as

to a motor vehicle violation of driving while suspended, N.J.S.A. 39:3-40.

Defendant was sentenced to eighteen months in prison subject to nine months of

parole ineligibility and a six-month license suspension for the fourth-degree

offense, concurrent to a ten-day county jail sentence for the motor vehicle

offense. He was also given a six-month license suspension for the motor vehicle

violation that was consecutive to any suspension that he was serving. Through

counsel, defendant appeals the denial of his motion to suppress and his

conviction contending:

            THE CONVICTION FOR OPERATING A MOTOR
            VEHICLE DURING A PERIOD OF LICENSE
            SUSPENSION SHOULD BE REVERSED BECAUSE
            THE ONLY EVIDENCE OF THAT OFFENSE – THE
            STOP ITSELF – WAS UNLAWFULLY OBTAINED
            FOLLOWING     A   SEARCH  OF   PRIVATE

                                       2                                  A-1252-19
             INFORMATION       WITHOUT        REASONABLE
             SUSPICION OF WRONGDOING. U.S. CONST.
             AMEND. IV; N.J. CONST. ART. 1, [¶] 7.

In a pro se supplemental brief, defendant contends:

             POINT I

             THE TRIAL COURT ERRED IN DENYING
             DEFENDANT'S SUPPRESSION MOTION BY
             IGNORING THE PRINCIP[LE]S AND MANDATE
             OF STATE V. DONIS.[1]

             POINT II

             THE SENTENCE IMPOSE[D] BELOW ON THE
             N.J.S.A. 39:3-40 OFFENSE WAS ILLEGAL AND
             MUST BE VACATED AND THE MOTOR VEHICLE
             SUMMONS ISSUED[,] DISMISSED.

Having considered these contentions in light of the record and applicable law,

we affirm the convictions but remand for amendment of the Judgment of

Conviction (JOC) to merge the convictions.

                                       I

       On January 23, 2019, Neptune City Police Officer Christopher Devlin

pulled behind a green Jeep Cherokee (the vehicle) driven by an "elderly white

male with glasses" stopped at a traffic light and decided to conduct a "random



1
    157 N.J. 44 (1998).


                                      3                                 A-1252-19
inquiry on the [Jeep's] license plate" on his mobile data terminal (MDT). After

inputting the license plate number into a search query box on the Spillman

software 2, Devlin entered a database, "Involvements," which documents a motor

vehicle's interactions by police officers from municipalities using the system.

Devlin did not recall the particular "Involvements" he clicked on, but in seeking

information regarding the vehicle, the system revealed a photograph of a male

and the male's driving history. The history indicated that the male had been

issued a citation in July 2018 for driving with a suspended license.

      Based on the date and other "driving-while-suspended[]" citations listed

in Spillman, Devlin believed the male driver still had a suspended license.

Devlin determined that the male operating the vehicle was the same person

depicted in the Spillman photo. Devlin then pulled over the vehicle and learned

that defendant was the person referenced in Spillman. Defendant admitted that

his driver's license was suspended and that he had an open can of beer in the




2
   Spillman synthesizes information from a variety of law enforcement and
public record resources and provides remote access to data on MDTs. It includes
records from computer-aided dispatch reports; police, fire, and emergency
medical services; National Crime Information Center Data (NCIC); Automated
Traffic System; Records Management System; Jail Management System; and
Department of Motor Vehicle (DMV) or Division of Motor Vehicle Commission
(MVC).

                                       4                                   A-1252-19
vehicle. Devlin issued him summonses for driving while suspended, being an

unlicensed driver, and possession of an open container of alcohol in a vehicle.

         According to Devlin, the entire Spillman search took between thirty and

sixty seconds. Devlin acknowledged that he did not observe any motor vehicle

violations by defendant, and that he had no reason to pull over defendant's

vehicle until he saw the information in Spillman pertaining to defendant's

license suspension.

         After defendant was indicted for fourth-degree operating a motor vehicle

during a period of license suspension, he moved to suppress the vehicle stop,

claiming a violation of his rights under the Fourth Amendment and New Jersey

Constitution, Article 1, paragraph 7, because Devlin used private information

with no reasonable suspicion of wrongdoing to initiate the vehicle stop. The

trial judge denied the motion, reasoning that based on Donis and State v. Sloane,

193 N.J. 423 (2008), "defendant . . . [did] not have . . . a reasonable expectation

of privacy in the information" from Spillman, and the stop of the vehicle was

legal.

         Following the denial of his suppression motion, defendant entered an open

plea of guilty to fourth-degree operating a motor vehicle during a period of

license suspension and to the motor vehicle violation of driving while


                                         5                                   A-1252-19
suspended. As noted, defendant was sentenced to concurrent jail sentences of

eighteen months and ten days, respectively, together with a six-month license

suspension consecutive to any suspension that he was serving.

                                       II

      Defendant reiterates the arguments rejected by the trial judge. He argues

that based on Donis and Sloane, Devlin violated his privacy rights by not having

"reasonable suspicion" to access Spillman to obtain his driving history

information. 3 He contends Devlin's initial MDT search did not reveal that the

vehicle's owner had a suspended driver's license, nor was there any other

information to cause Devlin to continue his search. Therefore, Devlin should

not have extended his search into the database to seek more information related

to the vehicle, and the subsequent stop and inquiry should have been suppressed.

We disagree.

      A trial judge's evidentiary rulings are accorded deference, absent a

showing of an abuse of discretion. State v. Nantambu, 221 N.J. 390, 402 (2015)

(quoting State v. Harris, 209 N.J. 431, 439 (2012)). Thus, our review of a trial

judge's decision on a motion to suppress is limited. State v. Robinson, 200 N.J.



3
   Defendant's contentions in his supplemental brief are similar to those raised
in his counsel's merits brief.

                                       6                                  A-1252-19
1, 15 (2009). In reviewing a motion to suppress evidence, we must uphold the

judge's factual findings, "so long as those findings are supported by sufficient

credible evidence in the record." State v. Gamble, 218 N.J. 412, 424 (2014)

(citing State v. Elders, 192 N.J. 224, 243 (2007)). We review de novo the judge's

pure determinations of law, State v. Mann, 203 N.J. 328, 337 (2010) (citation

omitted), as well as the application of legal principles to such factual findings,

State v. Harris, 181 N.J. 391, 416 (2004) (citation omitted).

      A police officer must have "an articulable and reasonable suspicion that

[a] driver has committed a motor vehicle offense" before the officer may stop

the vehicle. State v. Locurto, 157 N.J. 463, 470 (1999) (quoting State v. Smith,

306 N.J. Super. 370, 380 (App. Div. 1997)). Donis, however, held that a police

officer need not observe a motor vehicle violation before using an MDT to

conduct a random license plate check. 157 N.J. at 54. "MDT checks are not

[viewed as] traditional searches subject to Fourth Amendment restrictions, they

can be 'random,' that is, not based on reasonable suspicion, and thus need not be

governed by predetermined objective criteria." State v. Segars, 172 N.J. 481,

490 (2002) (citing Donis, 157 N.J. at 48, 54-55).

      Although Donis "eliminated traditional constitutional concerns relevant to

the basic motor vehicle information, . . . [the Court] invoked provisions of the


                                        7                                   A-1252-19
Right to Know Law, N.J.S.A. 39:2-3.3 and 39:2-3.4, to insulate 'the personal

information' of motorists." Id. at 491 (quoting Donis, 157 N.J. at 55-56).

N.J.S.A. 39:2-3.4(a) prohibits the disclosure of "personal information about any

individual obtained by the [MVC] in connection with a motor vehicle record."

"Personal information" is defined as "information that identifies an individual,

including an individual's photograph; social security number; driver

identification number; name; address other than the five-digit zip code;

telephone number; and medical or disability information, but does not include

information on vehicular accidents, driving violations, and driver's status."

N.J.S.A. 39:2-3.3. The Court recognized that "[i]n enacting Sections 3.3 and

3.4, the Legislature balanced the State's goals to maintain highway safety by

ensuring that only qualified drivers operate safe motor vehicles, by protecting

law enforcement officers in fulfilling their duties and by protecting motorists

from unnecessary disclosure of their personal information." Donis, 157 N.J. at

55.

      "To best balance [the Legislature's] concerns," the Court imposed a two-

step process for an MDT random license plate check:

            In the first step, the initial random license plate look-up
            would display information regarding only the
            registration status of the vehicle, the license status of
            the registered owner, and whether the vehicle has been

                                        8                                 A-1252-19
             reported stolen. The registered owner's personal
             information would not be displayed. If the original
             inquiry disclosed a basis for further police action, then
             the police officer would proceed to the second step,
             which would allow access to the "personal information"
             of the registered owner, including name, address, social
             security number, and if available, criminal record.

             [Ibid.]

      Under the two-step process, "police officers who were using MDTs at

random and who lacked suspicion could access only non-private information."

Id. at 56. "[I]f the initial MDT inquiry disclosed that the car was unregistered,

reported stolen or that [the] registered owner was not properly licensed, that

information would then justify the police officer accessing the 'personal

information' from the MDT." Ibid.

      When Donis was decided, an MDT had access to the DMV database, but

not the criminal history information of the NCIC or the State Crime Information

Center databases. Id. at 47. The information accessible on an MDT included

the vehicle's registration status, the registered owner's driver's license status, and

whether the vehicle had been reported stolen. Ibid.

      Approximately nine years after its ruling in Donis, the Court held in

Sloane that police may perform NCIC checks on the driver and passengers of an

automobile during a valid traffic stop "so long as it does not unreasonably extend


                                          9                                    A-1252-19
the time of the stop." 193 N.J. at 436-38. The Court concluded that an NCIC

check, which includes information regarding outstanding warrants, was "not a

search under the federal or state constitutions." Id. at 436. In support, the Court

emphasized that it "previously stated in Doe v. Poritz, 142 N.J. 1, 28 n. 8 (1995),

a person 'has no reasonable expectation of privacy in his fingerprints,

photograph or matters of public record.'" Id. at 435.

      Applying the principles set forth in Donis and Sloane to the undisputed

facts regarding the stop of defendant's vehicle, 4 we discern no basis to disturb

the trial judge's orders denying defendant's motion to suppress the stop. In

thoroughly detailing the State's evidence, the trial judge acknowledged that

Spillman synthesizes information from a variety of law enforcement and public

records resources and provides remote access to the data on an MDT, some of

which was not available when Donis was decided.

      Defendant's conviction for suspending his driver's license was public

record.   He therefore had no reasonable expectation of privacy in that

information; hence, Devlin's acquisition of it through an MDT should not be

suppressed. Upon learning through the Spillman database that a male driver of


4
   Defendant's merits brief states that he "accepts the trial court’s findings of
fact."


                                       10                                    A-1252-19
the vehicle, whose photo resembled defendant, had a suspended license, Devlin

had a reasonable suspicion to stop defendant to confirm whether he had a

suspended driver's license. See State v. Carty, 170 N.J. 632, 639-40 (2002)

(holding that in investigatory stops of a motor vehicle, if police have a

reasonable and articulable suspicion that violations of motor vehicle or other

laws have been or are being committed, the stop is legitimate); State v. Stovall,

170 N.J. 346, 357 (2002) ("'The principal components of a determination of

reasonable suspicion . . . [are] the events which occurred leading up to the stop

. . . , and then the decision whether these historical facts, viewed from the

standpoint of an objectively reasonable police officer, amount to a reasonable

suspicion . . . .'") (alterations in original) (quoting Ornelas v. United States, 517

U.S. 690, 696 (1996)).

      The trial judge correctly applied Donis and Sloane in deciding that Devlin

obtained reliable public information that defendant's license was suspended to

formulate Devlin's decision to stop defendant's vehicle. Defendant's federal and

state constitutional rights were not violated.

                                         III

      In his supplemental pro se argument, defendant argues that his sentences

for fourth-degree operating a motor vehicle during a period of license



                                        11                                    A-1252-19
suspension and motor vehicle violation of driving while suspended violate the

federal and state constitutional protections against double jeopardy. Defendant

asserts that he "cannot lawfully be re-sentenced under the enhancement

provisions of N.J.S.A. 39:3-40 [(f)](2)[] because of the N.J.S.A. 2C:40-26[(b)]

conviction, [and he] submits that the conviction for violation of N.J.S.A. 39:3-

40 must be reversed and the summons issued dismissed." Defendant cites no

law to support his argument.

      Defendant's argument that double jeopardy occurred due to his two

convictions lacks sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(2).   Nevertheless, the State agreed at oral argument that the

convictions should have been merged. See State v. Faison, 452 N.J. Super. 390,

396 (App. Div. 2017) (in the absence of a sentencing transcript, "assum[ing] the

judge merged the N.J.S.A. 39:3-40 conviction into the N.J.S.A. 2C:40-26(b)

conviction"). The mandatory penalties of the two offenses survives the merger.

See State v. Franks, 445 N.J. Super. 98, 109 (App. Div. 2016); State v. Baumann,

340 N.J. Super. 553, 557 (App. Div. 2001). Thus, even though it does not affect

the aggregate term of defendant's sentence, we remand for the trial court to

amend the JOC to reflect merger of defendant's convictions. See State v. Soto,




                                      12                                   A-1252-19
340 N.J. Super. 47, 69 (App. Div. 2001), disapproved of on other grounds by

State v. Dalziel, 182 N.J. 494 (2005).

      We affirm the convictions, but remand for amendment of the JOC in

accordance with this opinion.




                                         13                          A-1252-19